Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay). 
In regard to claim 1, Akay teaches a method of forming a high internal phase emulsion foam (abstract; [0007]-[0011]; [0042]).  Akay teaches incorporating a functionalized co-monomer containing a nitroxide-mediated polymerization agent into a backbone of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-[0054], ring substituted heterocyclic moiety, 5 or 6 membered ring substituted heterocyclic moiety, heterocyclic atom is nitrogen, oxygen; isooxazole contains a nitroxide; oxadiazole contains a nitroxide).  Akay teaches graft polymerizing a monomer from a surface of the high internal phase emulsion foam (abstract; [0007]-[0011]; [0042], “monomer”; [0146]; [0047]).  
Akay teaches a nitroxide mediated polymerization agent controls polymerization and a monomer undergoing polymerization (abstract; [0007]-[0011]; [0042], “co-monomer”; [0044], “nitrated” polymer; [0052]-0054]; [0108]).  Akay teaches resulting in the formation of polymer chains grafted at the edge of pores ([0063], on the walls of the pores; [0103]). 
Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Akay teahces the high internal phase emulsion foam includes an oil phase that comprises from about 5 to 20 wt% of the total weight of the high internal phase emulsion and an aqueous phase that comprises from about 80 to 95 wt% of the total weight of the high internal phase emulsion foam ([0042]-[0043]).  Akay teaches the formation of polymer chains containing functional groups extending into pores of the high internal phase emulsion foam ([0063]). 
In regard to claim 2, Akay teaches incorporating the functionalized co-monomer into the backbone of the high internal phase emulsion foam comprises blending an oil phase with an aqueous phase to form an emulsion that is then cured (abstract; [0007]-[0011]; [0037]-[0042]).  Akay teaches the oil phase comprises the functionalized co-monomer (abstract; [0007]-[0011]; [0042], “co-monomer”; [0052]).  Akay teaches an additional monomer (abstract; [0007]-[0011]; [0042]; [0048]).  Akay teaches a crosslinking agent (abstract; [0007]-[0011]; [0042]; [0049]). 
In regard to claim 7, Akay teaches the additional monomer is selected from the following classes of styrenics (abstract; [0007]-[0011]; [0042]; [0048]; [0055]). 
In regard to claim 8, Akay teaches the cross-linking agent comprises divinyl benzene ([0049]). 
claim 9, Akay teaches the oil phase further comprises a surfactant ([0042], oil phase may comprises a surfactant). 
In regard to claim 10, Akay teaches the oil phase further comprises an organic soluble thermal initiator ([0090]). 
In regard to claim 11, Akay teaches the organic soluble thermal initiator comprises azobisisobutyronitrile ([0090]). 
In regard to claim 12, Akay teaches the aqueous phase comprises water and a water soluble thermal initiator ([0090]). 
In regard to claim 13, Akay teaches the water soluble thermal initiator comprises potassium persulfate ([0090]). 
In regard to claim 14, Akay teaches graft polymerizing the monomer from the surface of the high internal phase emulsion foam comprises soaking the high internal phase emulsion foam in a solution containing the monomer and a solvent ([0046]-[0050]; [0058]; [0080]; [0087]; [0090]). 
In regard to claim 17, Akay teaches the solvent comprises water or iso-propanol ([0046]-[0050]; [0058]; [0080]; [0087]; [0090]). 
In regard to claim 18, Akay teaches the temperature of curing may be controlled ([0040]).   Akay teaches the curing is carried out with ambient cooling such as forced ventilation ([0041]).   Akay teaches polymerization is carried out under conditions of time and temperature suitable for the polymerization component and known to those of skill in the art ([0048]).  Akay teaches controlling temperature to control the pore size ([0095]; [0138]).   

As the polymerization degree and pore size are variables that can be modified, among others, by adjusting said curing temperature, the precise curing temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed curing temperature cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the curing temperature in the method of Akay to obtain the desired balance between polymerization degree and pore size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 19, Akay teaches the temperature of curing may be controlled ([0040]).   Akay teaches the curing is carried out with ambient cooling such as forced ventilation ([0041]).   Akay teaches polymerization is carried out under conditions of time and temperature suitable for the polymerization component and known to those of skill in the art ([0048]).  Akay teaches controlling temperature to control the pore size ([0095]; [0138]).   Akay teahces the high internal phase emulsion foam is cured at a temperature less than 90°C prior to the step of graft polymerizing the monomer from the surface of the high internal emulsion phase foam ([0040]).  Akay teaches graft polymerizing is carried out at a temperature ranging from about 95 to 160°C ([0122]). 

As the polymerization degree and pore size are variables that can be modified, among others, by adjusting said curing temperature, the precise curing temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed curing temperature cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the curing temperature in the method of Akay to obtain the desired balance between polymerization degree and pore size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding limitations recited in claim 20 which are directed to specific properties of high internal phase emulsion foam recited in said claim, it is noted that once a high internal phase emulsion foam is disclosed to comprise a functionalized co-monomer containing a nitroxide mediated polymerization agent in a backbone of the high internal phase emulsion foam with a grafted monomer from a surface of the high internal phase emulsion foam, and therefore is the same as the high internal phase emulsion foam as claim 20, it will, inherently, display recited properties regarding improved recovery and elution of a metal ion or metal complexes compared to resin beads.  See MPEP 2112.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay), as noted above, in view of Molecular Weight Control by a “Living” Free-Radical Polymerization Process  by Hawker (Hawker). 
In regard to claim 4, modified Akay teaches all the limitations as noted above.  Further, Akay teaches the functionalized co-monomer comprises a ring substituted heterocyclic moiety, particularly a ring substituted heteroaromatic moiety ([0052]).  Akay teaches the ring may contain one, two or three heterocyclic atoms selected from a group containing nitrogen and oxygen ([0052]).  Akay teaches a polymerizable component is styrene ([0055]).  Akay teaches controlling mechanical strength and biodegradability ([0115]).  
Akay does not teach the specific functionalized co-monomer structure. 
However, Hawker teaches TEMPO is a thermal end capping agent for growing polymer chains which controls polymerization with accurate macromolecular architecture (pg. 11185, column 1).  Hawker teaches nitroxide free radicals, such as TEMPO (2,2,6,6,-tetramethylpiperidinyl-1-oxy), as capping agents for polymer chains which controls polymerization (pg. 11185, column 1).  Hawker teaches controlling weight (pg. 11185, column 1).  Hakwer teaches well defined end groups (pg. 11185, column 1).  Hawker teaches TEMPO is reacted with excess styrene (pg. 11185, column 1); the combination of TEMPO with styrene results in the claimed structure:

    PNG
    media_image1.png
    246
    168
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate TEMPO and styrene, as taught by Hakwer, in the method of Akay in order to accurately control the macromolecular architecture including polymerization and weight. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0281003 by Akay et al. (Akay), as noted above, in view of Supermacroporous polyHIPE and cryogel monolithic materials as stationary phases in separation science: a review by Choudhury et al. (Choudhury).  
In regard to claim 15, modified Akay teaches all the limitations as noted above.  Further, Akay teaches the monomer comprises 2-vinyl pyridine ([0057]-[0060]).  
Akay does not teach the monomer comprises 4-vinylpyridine. 
Choudhury teaches that 4-vinylpyridine is a known benchmark for polymeric resins and modified polyHIPES (pg. 6971, first column). 
. 
Response to Arguments 
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that Akay is directed to preparing a polyHIPE foam material itself using a variety of monomers and then performing various surface functionalizations; however, the claims are directed not only to preparing a functionalized polyHIPE material itself but in a second method step using the incorporated co-monomer to perform a second polymerization (graft polymerization) on the surface; claim 1 contemplates polymerizing chains of functional groups off of the surface of the HIPE foam resulting in the formation of polymer chains containing functional groups extending into pores of the high internal phase emulsion foam; a non-uniform functionalized HIPE foam is ultimately formed, the Examiner does not find this persuasive.  In regard to the applicant’s argument that Akay is silent to the step of graft polymerizing a monomer from a surface of the already formed high internal phase emulsion foam wherein the nitroxide mediated polymerization agent controls polymerization of the monomer resulting in the formation of polymer chains containing functional groups extending into pores of the high internal phase emulsion foam, the Examiner does not find this persuasive.  In regard tot eh applicant’s arguments concerning location at the edge of the pores; Akay only states that a functional inclusion is an organic or inorganic species within or on the walls of the pores, not at the edge of the pores; the Examiner notes that the rejection above has been updated to address current amendments.  In regard to the applicant’s argument concerning improved adsorption and elution characteristics when used as the stationary phase of a liquid chromatography column compared to when polymeric resin beads are used as the stationary phase of a liquid chromatography column; the Examiner does not find this persuasive.  
The claims do not require a non-uniform functionalied HIPE foam.  The claims do not require improved adsorption and elution characteristics. The claims do not require a stationary phase of a liquid chromatography column. 
Akay teaches polymerization with a functionalizing agent ([0007]-[0011]). 
As noted above: Akay teaches resulting in the formation of polymer chains grafted at the edge of pores ([0063], on the walls of the pores; [0103]).
The Examiner notes that polymer chains on the walls of the pores reads on grafted at the edge of pores. 
In regard to the applicant’s argument regarding the temperature of different process steps, the Examiner does not find this persuasive.  The Examiner notes the amended claim is addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARA M PEO/Primary Examiner, Art Unit 1777